        Case 1:19-cv-02772-ER Document 13 Filed 11/12/19 Page 1 of 2
      CHALOS & Co,           P.C.
      International Law Firm
      55 Hamilton Avenue, Oyster Bay, New York 11771
      TEL: +1-516-714-4300 • FAX: +1-516-750-9051 •    WEB:   www.chaloslaw.com • EMAIL: info@chaloslaw.com




                                       November 12, 2019

                                            ViaECF

The Honorable Edgardo Ramos
Thurgood Marshall U.S. Courthouse                                                    Nov. 14, 2019
40 Foley Square
New York, NY 10007
Telephone: 212-805-0294


Re:    KP/ Bridge Oil, Inc. v. Glencore Ltd.
       1: 19-cv-02772
       Plaintiffs Request to Compel Defendant to Answer the Original Complaint
       Chalos & Co. Ref: 2422.008


Dear District Judge Ramos:

        In accordance with the Local Rules of the United States District Court for the Southern
District of New York and this Court's Individual Practices, Plaintiff KPI BRIDGE OIL, INC.
(hereinafter "KPI" or "Plaintiff'), by and through its undersigned counsel of record, hereby
submits this request to the Court to compel Defendant GLENCORE LTD. (hereinafter
"GLENCORE" or "Defendant") to file an answer to Plaintiffs Original Complaint.

        On March 28, 2019, Plaintiff filed an Original Complaint against Defendant pursuant to 28
U.S.C. § 1333 and Rule 9(h) of the Federal Rules of Civil Procedure for breach of a maritime
contract. See Doc. 1. This action arises out of two (2) bunker supply contracts between Plaintiff
and Defendant whereby Defendant agreed to supply and deliver bunker fuel to the MN CHEM
VENUS and the MN UAL COLOGNE. See Doc. 1, Exhibits 1 - 2; Exhibit 4. Defendant
delivered contaminated bunker fuel to the M/V CHEM VENUS and to the MN UAL COLOGNE
which caused both vessels to experience problems. See Doc. 1. Plaintiff seeks to recover costs,
fees, and expenses as a result of Defendant's breach of the two (2) bunker supply contracts in
providing contaminated bunker fuel to the two (2) vessels. Id.

        On April 29, 2019, Defendant filed a letter motion requesting that the Court set the matter
for a pre-motion conference concerning an anticipated motion to dismiss to be filed by Defendant.
See DE 10. Plaintiff filed a response to Defendant's request for pre-motion conference on May 2,

                                                 1

                        NEW YORK I HOUSTON I MIAMI I ATHENS I CYPRUS
n
~
             Case 1:19-cv-02772-ER Document 13 Filed 11/12/19 Page 2 of 2
     CHALOS & Co,P.C.
     International Law Firm



    2019 requesting that this Honorable Court deny Defendant's request as the letter motion
    improperly seeks to resolve disputed facts on the merits. Plaintiff has satisfied the pleading burden
    with an Original Complaint that sets forth allegations with sufficient detail for this Court to
    determine that recovery for the breach of contract claims are plausible on their face. Accordingly,
    any attempted motion to dismiss would fail as a matter of law.

           To date, Defendant has failed, neglected, and/or refused to answer Plaintiffs Original
    Complaint. This Honorable Court has not ruled on Defendant's letter motion and has not set the
    matter for a pre-motion conference. Accordingly, Plaintiff requests that the Court enter an order
    denying the letter motion and directing the Defendant to file an answer to Plaintiffs Original
    Complaint within fourteen (14) days of the order. 1

              In advance, we thank the Court for its time and attention to this matter.


                                                                    Respectfully submitted,

                                                                    CHALOS & Co., P.C.

                                                                    /s/ Briton P.  Sparkman~f ~
                                                                    George M. Chalos, Esq.
                                                                    Briton P. Sparkman, Esq.
                                                                  The letter motion to compel an answer is
    cc: Via ECF Only
                                                                  DENIED. A pre-motion conference will be held
                                                                  on December 3, 2019 at 10:30 A.M. The Clerk of
    Attorneys for Defendant
    Glencore Ltd.
                                                                  the Court is respectfully directed to terminate the
                                                                  letter motion, Doc. 13. It is SO ORDERED.




                                                                             Nov. 14, 2019




    1 Plaintiff will
                  seek entry an of a default judgment against Defendant if Defendant fails to file a timely answer pursuant
    to Rule 55. See Fed. R. Civ. P. 55.

                                                              2
                                                    www.chaloslaw.com
